DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1, 9 and 17, they recite a method and medium to reduce the workload of designating a pronunciation style to be given to synthesized voice.  Prior art of record discloses a similar method and medium, but fails to teach independently applying a pronunciation style with regard to each of a plurality of specific ranges of a musical piece, the specific ranges being defined in the musical piece on a time axis, each of the specific ranges including a plurality of notes of the musical piece; arranging one or more notes in accordance with an instruction from a user within a specific range for which [[the]] a pronunciation style has been applied; and generating a characteristic transition, which is a transition of acoustic characteristics of voice that pronounces the one or more notes within the specific range in the pronunciation style that has been applied to the specific range.	
Dependent claims 2-8 and 10-16 are allowed because they further limit their parent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657